 


109 HR 5157 IH: Vermont Wilderness Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5157 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Sanders introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To designate certain National Forest System land in the State of Vermont for inclusion in the National Wilderness Preservation system and designate a National Recreation Area. 
 
 
1.Short titleThis Act may be cited as the Vermont Wilderness Act of 2006.
2.DefinitionsIn this Act:
(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
(2)StateThe term State means the State of Vermont.
IDesignation of wilderness areas
101.DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
(1)Certain Federal land managed by the United States Forest Service, comprising approximately 28,491 acres, as generally depicted on the map entitled Glastenbury Wilderness—Proposed, dated March 2006, which shall be known as the Glastenbury Wilderness.
(2)Certain Federal land managed by the United States Forest Service, comprising approximately 12,437 acres, as generally depicted on the map entitled Joseph Battell Wilderness—Proposed, dated March 2006, which shall be known as the Joseph Battell Wilderness.
(3)Certain Federal land managed by the United States Forest Service, comprising approximately 4,223 acres, as generally depicted on the map entitled Breadloaf Wilderness Additions—Proposed, dated March 2006, which shall be known as the Breadloaf Wilderness.
(4)Certain Federal land managed by the United States Forest Service, comprising approximately 2,171 acres, as generally depicted on the map entitled Lye Brook Wilderness Additions—Proposed, dated March 2006, which shall be known as the Lye Brook Wilderness.
(5)Certain Federal land managed by the United States Forest Service, comprising approximately 797 acres, as generally depicted on the map entitled Peru Peak Wilderness Additions—Proposed, dated March 2006, which shall be known as the Peru Peak Wilderness.
(6)Certain Federal land managed by the United States Forest Service, comprising approximately 42 acres, as generally depicted on the map entitled Big Branch Wilderness Additions—Proposed, dated March 2006, which shall be known as the Big Branch Wilderness.
102.Map and description
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area designated by section 101 with—
(1)the Committee on Resources of the House of Representatives;
(2)the Committee on Agriculture of the House of Representatives; and
(3)the Committee on Agriculture, Nutrition, and Forestry of the Senate.
(b)Force of lawA map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
(c)Public availabilityEach map and legal description filed under subsection (a) shall be filed and made available for public inspection in the Office of the Chief of the Forest Service.
103.Administration
(a)AdministrationSubject to valid rights in existence on the date of enactment of this Act, each wilderness area designated under this section shall be administered by the Secretary in accordance with—
(1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
(2)the Wilderness Act (16 U.S.C. 1131 et seq.).
(b)Fish and wildlifeNothing in this title affects the jurisdiction of the State with respect to wildlife and fish on the public land located in the State, including the stocking of fish in—
(1)lakes and ponds in the State that the State has historically stocked; and
(2)rivers and streams in the State to support the Connecticut River Atlantic Salmon Restoration Program.
(c)Trails
(1)In generalThe Forest Service shall permit the use of minimum tools and traditional, trail-specific methods to mark and maintain—
(A)the Appalachian National Scenic Trail;
(B)the Long Trail;
(C)the Catamount Trail; and
(D)associated trails and structures of the Trails specified in this subsection, as generally depicted on the map entitled Trails within the Green Mountain National Forest Wilderness Areas and dated April 2006.
(2)Catamount Trail relocation and completionFor the segment of the Catamount Trail that is located in the Lye Brook Wilderness, the Secretary—
(A)may waive the requirements described in paragraph (1); and
(B)shall assist the efforts of the Catamount Trail Association to relocate and complete the construction of the Catamount Trail.
IIMoosalamoo National Recreation Area
201.DesignationCertain Federal land managed by the United States Forest Service, comprising approximately 16,890 acres, as generally depicted on the map entitled Moosalamoo National Recreation Area—Proposed, dated March 2006, are designated as the Moosalamoo National Recreation Area.
202.Map and description
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the national recreation area designated by section 201 with—
(1)the Committee on Resources of the House of Representatives;
(2)the Committee on Agriculture of the House of Representatives; and
(3)the Committee on Agriculture, Nutrition, and Forestry of the Senate.
(b)Force of lawA map and legal description filed under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map and legal description.
(c)Public availabilityEach map and legal description filed under subsection (a) shall be filed and made available for public inspection in the Office of the Chief of the Forest Service.
203.Administration of national recreation area
(a)In generalSubject to valid rights existing on the date of enactment of this Act, the Secretary shall administer the Moosalamoo National Recreation Area in accordance with—
(1)laws (including rules and regulations) applicable to units of the National Forest System; and
(2)the objectives described or specified in the Green Mountain National Forest Land and Resource Management Plan—
(A)to provide a showcase for multiple use management of the National Forest System;
(B)to provide outstanding educational and interpretation opportunities in the areas of ecological processes and forest management;
(C)to provide for public enjoyment of the area for outdoor recreation and other benefits; and
(D)to manage for the other resource values present in the Area, in a manner that does not impair the public recreation values and other special attributes of the Area.
(b)Fish and wildlifeNothing in this title affects the jurisdiction of the State with respect to wildlife and fish on the public land located in the State.
(c)Escarpment and ecological areasNothing in this title prevents the Secretary from managing the Green Mountain Escarpment Management Area and the Ecological Special Areas, as described in the Green Mountain National Forest Land and Resource Management Plan.
(d)Comprehensive management plan
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall develop and submit a comprehensive management plan for the Area designated by section 201 of this title to—
(A)the Committee on Resources of the House of Representatives;
(B)the Committee on Agriculture of the House of Representatives; and
(C)the Committee on Agriculture, Nutrition, and Forestry of the Senate.
(2)AdministrationIn conducting the reviews and preparing the comprehensive management plan required by paragraph (1), the Secretary shall—
(A)provide for full public participation; and
(B)consider the views of interested agencies, organizations, and individuals. 
 
